UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00781) Exact name of registrant as specified in charter:	The Putnam Fund for Growth and Income Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	July 31, 2013 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 7/31/13 (Unaudited) COMMON STOCKS (97.5%) (a) Shares Value Aerospace and defense (5.5%) Embraer SA ADR (Brazil) (S) 275,700 $9,365,529 European Aeronautic Defence and Space Co. NV (France) 416,789 24,972,360 General Dynamics Corp. 247,800 21,147,252 Honeywell International, Inc. 744,800 61,803,504 L-3 Communications Holdings, Inc. 402,900 37,530,135 Northrop Grumman Corp. 513,000 47,226,780 Raytheon Co. 407,900 29,303,536 United Technologies Corp. 527,200 55,656,504 Airlines (0.8%) Delta Air Lines, Inc. (NON) (S) 1,258,800 26,724,324 Japan Airlines Co., Ltd. (Japan) 291,000 15,455,010 Auto components (0.9%) Johnson Controls, Inc. 560,500 22,537,705 TRW Automotive Holdings Corp. (NON) 149,700 10,974,507 Valeo SA (France) 144,057 11,406,259 Automobiles (1.0%) Ford Motor Co. 1,229,400 20,752,272 General Motors Co. (NON) (S) 836,000 29,987,320 Beverages (1.0%) Beam, Inc. 117,200 7,616,828 Coca-Cola Enterprises, Inc. 621,000 23,312,340 Dr. Pepper Snapple Group, Inc. 403,900 18,878,286 Capital markets (4.3%) Blackstone Group LP (The) 461,200 10,400,060 Charles Schwab Corp. (The) 1,435,000 31,699,150 Goldman Sachs Group, Inc. (The) 249,293 40,891,531 Greenhill & Co., Inc. 158,400 7,973,856 KKR & Co. LP 1,212,977 24,805,380 Morgan Stanley 2,009,800 54,686,658 State Street Corp. 780,500 54,377,435 Chemicals (2.5%) Celanese Corp. Ser. A 273,400 13,139,604 Dow Chemical Co. (The) 988,400 34,633,536 HB Fuller Co. 250,026 10,038,544 Huntsman Corp. 269,000 4,847,380 LyondellBasell Industries NV Class A 745,600 51,230,176 Tronox, Ltd. Class A (S) 693,065 15,046,441 Commercial banks (3.3%) Barclays PLC (United Kingdom) 2,072,863 9,082,159 Fifth Third Bancorp 544,200 10,464,966 Investors Bancorp, Inc. 527,400 11,708,280 KeyCorp 1,148,900 14,119,981 U.S. Bancorp 475,500 17,745,660 Wells Fargo & Co. 2,229,679 96,991,037 Zions Bancorp. (S) 337,500 10,003,500 Commercial services and supplies (0.9%) ADT Corp. (The) (NON) (S) 305,421 12,241,274 Pitney Bowes, Inc. (S) 602,800 9,952,228 Tyco International, Ltd. 664,142 23,118,783 Communications equipment (2.7%) Arris Group, Inc. (NON) 91,472 1,375,739 Cisco Systems, Inc. 3,844,957 98,238,651 Polycom, Inc. (NON) 2,164,900 20,696,444 Qualcomm, Inc. 334,700 21,604,885 Computers and peripherals (2.3%) Apple, Inc. 149,900 67,829,750 Hewlett-Packard Co. (S) 1,189,400 30,543,792 NetApp, Inc. 313,600 12,895,232 SanDisk Corp. (NON) 172,500 9,508,200 Construction and engineering (0.3%) KBR, Inc. 457,100 14,298,088 Consumer finance (0.6%) Capital One Financial Corp. 448,038 30,923,583 Containers and packaging (0.2%) MeadWestvaco Corp. 263,400 9,732,630 Diversified consumer services (0.2%) ITT Educational Services, Inc. (NON) (S) 485,900 12,745,157 Diversified financial services (8.6%) Bank of America Corp. 6,328,194 92,391,632 Citigroup, Inc. 2,618,380 136,522,333 CME Group, Inc. 358,400 26,514,432 JPMorgan Chase & Co. 3,411,682 190,133,038 Diversified telecommunication services (1.1%) AT&T, Inc. 626,800 22,107,236 Verizon Communications, Inc. 672,959 33,298,011 Electric utilities (1.3%) Edison International 378,000 18,843,300 FirstEnergy Corp. (S) 728,300 27,726,381 NextEra Energy, Inc. 150,000 12,991,500 PPL Corp. 254,800 8,094,996 Electrical equipment (0.8%) Eaton Corp PLC 198,800 13,707,260 Schneider Electric SA (France) 335,071 26,619,706 Electronic equipment, instruments, and components (0.2%) Corning, Inc. 852,500 12,949,475 Energy equipment and services (3.8%) Cameron International Corp. (NON) 216,100 12,814,730 Halliburton Co. 1,350,700 61,038,133 McDermott International, Inc. (NON) (S) 1,944,500 16,819,925 Nabors Industries, Ltd. 1,249,800 19,234,422 Oil States International, Inc. (NON) 141,100 13,719,153 Petrofac, Ltd. (United Kingdom) 528,787 10,595,482 Schlumberger, Ltd. 263,839 21,458,026 Transocean, Ltd. (Switzerland) (S) 262,900 12,398,364 Weatherford International, Ltd. (NON) 2,170,200 30,295,992 Food and staples retail (1.5%) CVS Caremark Corp. 757,300 46,566,377 Kroger Co. (The) 485,700 19,073,439 Walgreen Co. 260,800 13,105,200 Food products (0.9%) Hillshire Brands Co. 438,620 15,443,810 Kellogg Co. (S) 113,400 7,511,616 Mondelez International, Inc. Class A 760,900 23,793,343 Health-care equipment and supplies (1.9%) Baxter International, Inc. 578,600 42,260,944 Covidien PLC 595,272 36,686,613 St. Jude Medical, Inc. (S) 332,200 17,403,958 Health-care providers and services (3.4%) Aetna, Inc. 691,400 44,367,138 Catamaran Corp. (NON) 205,100 10,829,280 CIGNA Corp. 132,800 10,335,824 Emeritus Corp. (NON) 285,700 6,625,383 Humana, Inc. (S) 347,800 31,740,228 UnitedHealth Group, Inc. 963,600 70,198,260 Household durables (0.5%) PulteGroup, Inc. (NON) 617,000 10,260,710 Whirlpool Corp. 120,800 16,179,952 Household products (0.4%) Procter & Gamble Co. (The) 281,900 22,636,570 Independent power producers and energy traders (1.0%) Calpine Corp. (NON) 1,543,117 30,877,771 NRG Energy, Inc. 789,500 21,174,390 Industrial conglomerates (1.5%) General Electric Co. 2,104,320 51,282,278 Siemens AG (Germany) 222,173 24,335,217 Insurance (6.2%) ACE, Ltd. 217,800 19,902,564 Allstate Corp. (The) 749,800 38,224,804 American International Group, Inc. (NON) 883,725 40,218,325 Assured Guaranty, Ltd. 590,980 12,788,807 Chubb Corp. (The) 87,275 7,549,288 Everest Re Group, Ltd. 94,320 12,594,550 Hartford Financial Services Group, Inc. (The) 1,312,100 40,491,406 Lincoln National Corp. 606,400 25,268,688 MetLife, Inc. 1,540,587 74,595,223 Prudential Financial, Inc. (S) 244,900 19,339,753 Prudential PLC (United Kingdom) 984,988 17,427,518 XL Group PLC 307,300 9,633,855 Internet software and services (0.3%) Yahoo!, Inc. (NON) 579,900 16,289,391 IT Services (0.5%) Computer Sciences Corp. 443,900 21,156,274 Fidelity National Information Services, Inc. 150,500 6,495,580 Leisure equipment and products (0.2%) Hasbro, Inc. (S) 262,800 12,088,800 Machinery (0.9%) Ingersoll-Rand PLC 225,400 13,760,670 Joy Global, Inc. (S) 436,600 21,611,700 Stanley Black & Decker, Inc. 118,700 10,044,394 TriMas Corp. (NON) 94,931 3,515,295 Marine (0.2%) Kirby Corp. (NON) (S) 120,300 10,160,538 Media (4.0%) CBS Corp. Class B 742,800 39,249,552 Comcast Corp. Class A 663,400 29,906,072 DISH Network Corp. Class A 531,700 23,740,405 Liberty Global PLC Ser. C (United Kingdom) (NON) 304,400 23,487,504 Time Warner Cable, Inc. 180,380 20,575,947 Time Warner, Inc. 334,600 20,832,196 Viacom, Inc. Class B 458,600 33,372,322 Walt Disney Co. (The) (S) 233,600 15,102,240 Metals and mining (1.6%) Barrick Gold Corp. (Canada) 781,500 13,262,055 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 1,257,038 35,549,035 Goldcorp, Inc. (Canada) 168,700 4,762,401 Newmont Mining Corp. (S) 106,000 3,180,000 Nucor Corp. (S) 200,300 9,370,034 Rio Tinto PLC (United Kingdom) 158,742 7,164,493 ThyssenKrupp AG (Germany) (NON) 441,756 9,607,098 Multi-utilities (1.2%) Ameren Corp. 736,000 26,356,160 CMS Energy Corp. (S) 271,100 7,588,089 National Grid PLC (United Kingdom) 784,916 9,409,460 PG&E Corp. 413,400 18,970,926 Multiline retail (1.0%) Macy's, Inc. 495,800 23,966,972 Target Corp. (S) 377,800 26,918,250 Office electronics (0.3%) Xerox Corp. 1,506,300 14,611,110 Oil, gas, and consumable fuels (10.9%) Anadarko Petroleum Corp. 199,400 17,650,888 Cabot Oil & Gas Corp. 360,800 27,355,856 Cameco Corp. (Canada) 354,700 7,203,819 Chevron Corp. 741,500 93,347,435 CONSOL Energy, Inc. 210,400 6,528,712 Energen Corp. 131,500 7,875,535 Energy Transfer Equity L.P. 165,000 11,012,100 Exxon Mobil Corp. 533,092 49,977,375 Gulfport Energy Corp. (NON) 312,200 16,609,040 HRT Participacoes em Petroleo SA (Brazil) (NON) 1,107,000 820,054 Kodiak Oil & Gas Corp. (NON) 1,101,900 10,699,449 Marathon Oil Corp. 1,636,700 59,510,412 Nordic American Tankers, Ltd. (Norway) (S) 609,800 5,780,904 Occidental Petroleum Corp. 702,414 62,549,967 QEP Resources, Inc. 683,900 20,852,111 Royal Dutch Shell PLC ADR (United Kingdom) 1,415,386 96,741,633 Southwestern Energy Co. (NON) 891,400 34,577,406 Suncor Energy, Inc. (Canada) 548,964 17,349,208 Total SA ADR (France) 308,600 16,371,230 Paper and forest products (0.5%) International Paper Co. 544,000 26,280,640 Personal products (0.4%) Coty, Inc. Class A (NON) 571,945 9,831,735 Herbalife, Ltd. (S) 127,600 8,357,800 Pharmaceuticals (8.4%) AbbVie, Inc. 443,900 20,188,572 Actavis, Inc. (NON) 142,000 19,066,340 AstraZeneca PLC ADR (United Kingdom) (S) 665,000 33,728,800 Eli Lilly & Co. 577,000 30,644,470 Johnson & Johnson 1,099,900 102,840,650 Merck & Co., Inc. 1,668,391 80,366,394 Pfizer, Inc. 2,947,334 86,150,573 Sanofi ADR (France) 207,300 10,671,804 Shire PLC ADR (United Kingdom) 130,700 14,292,045 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 258,800 10,274,360 Zoetis, Inc. 813,938 24,263,492 Real estate investment trusts (REITs) (0.1%) Equity Lifestyle Properties, Inc. 132,200 5,088,378 Semiconductors and semiconductor equipment (2.0%) Fairchild Semiconductor International, Inc. (NON) 1,216,000 15,345,920 Intel Corp. (S) 909,500 21,191,350 Lam Research Corp. (NON) 388,550 19,124,431 Micron Technology, Inc. (NON) 1,251,800 16,586,350 Samsung Electronics Co., Ltd. (South Korea) 13,833 15,760,945 SK Hynix, Inc. (South Korea) (NON) 204,480 4,950,803 Xilinx, Inc. (S) 192,200 8,973,818 Software (1.0%) Microsoft Corp. 991,600 31,562,628 Oracle Corp. 560,900 18,145,115 Specialty retail (2.1%) American Eagle Outfitters, Inc. 614,100 12,060,924 Bed Bath & Beyond, Inc. (NON) (S) 390,100 29,830,947 Best Buy Co., Inc. (S) 269,600 8,112,264 Lowe's Cos., Inc. 671,000 29,913,180 Office Depot, Inc. (NON) 6,120,600 26,502,198 Thrifts and mortgage finance (0.2%) Radian Group, Inc. (S) 587,900 8,259,995 Tobacco (1.3%) Altria Group, Inc. 831,300 29,145,378 Philip Morris International, Inc. 410,500 36,608,390 Trading companies and distributors (0.4%) Rexel SA (France) 206,479 5,008,584 WESCO International, Inc. (NON) (S) 181,900 13,784,382 Wireless telecommunication services (0.4%) Vodafone Group PLC ADR (United Kingdom) 693,700 20,776,311 Total common stocks (cost $4,138,776,014) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value HRT Participacoes em Petroleo SA 144A (Brazil) 4/4/16 $0.00001 2,098,210 $1,553,003 Total warrants (cost $4,199,669) SHORT-TERM INVESTMENTS (7.9%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.13% (d) 287,696,352 $287,696,352 Putnam Short Term Investment Fund 0.02% (AFF) 115,206,563 115,206,563 SSgA Prime Money Market Fund 0.02% (P) 1,320,000 1,320,000 U.S. Treasury Bills with an effective yield of 0.13%, May 29, 2014 $1,141,000 1,140,285 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 958,000 957,544 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 260,000 259,924 U.S. Treasury Bills with effective yields ranging from 0.16% to 0.18%, October 17, 2013 1,668,000 1,667,912 Total short-term investments (cost $408,247,223) TOTAL INVESTMENTS Total investments (cost $4,551,222,906) (b) OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $67,134 $— 5/6/14 (3 month USD-LIBOR-BBA plus 0.48%) BofA MLTR GOLD Index $(117,845) 59,546 — 5/6/14 (3 month USD-LIBOR-BBA plus 0.48%) BofA MLTR GOLD Index 109,742 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $5,163,248,824. (b) The aggregate identified cost on a tax basis is $4,620,524,443, resulting in gross unrealized appreciation and depreciation of $949,396,138 and $126,274,105, respectively, or net unrealized appreciation of $823,122,033. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $44,421,874 $231,125,028 $275,546,902 $24,517 $— Putnam Short Term Investment Fund * — 465,020,772 349,814,209 18,277 115,206,563 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $282,001,871. The fund received cash collateral of $287,696,352, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $83,928 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge risk in a security it owns. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $8,103 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $499,097,396 $11,406,259 $— Consumer staples 281,881,112 — — Energy 750,591,879 10,595,482 — Financials 1,176,308,148 26,509,677 — Health care 702,935,128 — — Industrials 501,689,464 80,935,867 — Information technology 485,835,883 — — Materials 231,072,476 16,771,591 — Telecommunication services 76,181,558 — — Utilities 172,623,513 9,409,460 — Total common stocks — Warrants — 1,553,003 — Short-term investments 116,526,563 291,722,017 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $(8,103) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $1,662,745 $117,845 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: OTC total return swap contracts (notional) $33,700,000 Warrants (number of warrants) 1,200,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 27, 2013
